Name: Commission Regulation (EEC) No 1663/86 of 29 may 1986 on the supply of common wheat to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/42 Official Journal of the European Communities 30 . 5 . 86 COMMISSION REGULATION (EEC) No 1663/86 of 29 May 1986 on the supply of common wheat to the International Committee of the Red Cross (ICRC) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1355/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 27 November 1985 on the supply of food aid to ICRC, the Commission allocated to the latter organization 2 500 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the r.European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . ( 2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 118 , 7 . 5 . 1986, p. 1 . 4) OJ No L 192, 26 . 7 . 1980 , p. 11 . n OJ No L 371 , 31 . 12 . 1985, p. 1 . 30 . 5 . 86 Official Journal of the European Communities No L 145/43 ANNEX 1 . Programme : 1985 2. Recipient : CICR  Attn. Mme Hock  17, avenue de la Paix  CH-1211 GenÃ ¨ve 3. Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5 . Total quantity : 2 500 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B- 1 040 Bruxelles (TÃ ©lex : 24076) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1 629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5%  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less that 90 g, and measuring 85 x 50 cm, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 25 kg  marking on the bags : a red cross 10 x 10 followed by, in letters at least 3 cm high : 'ETH-358 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MASSAWA' The bags are to be placed inside woven natural polypropylene bags measuring 112 x 73 cm and weighing not less than 160 g, reinforced at the opening ('dropping inside bags') 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Massawa 14. Procedure to be applied in order to determine supply cost : tendering 15. Deadline for the submission of tenders : 12 noon on 10 June 1986 16. Shipment period : before 10 July 1986 17. Security : 10 ECU per tonne Note : Since the goods may be rebagged the succesful tenderer msut provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.